NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARCELA CASTRO-ROJAS,                           No.    15-71631

                Petitioner,                     Agency No. A205-720-836

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Marcela Castro-Rojas, a native and citizen of Costa Rica, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her applications for asylum,

withholding of removal, and protection under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and

dismiss in part the petition for review.

      As to asylum and withholding of removal, Castro-Rojas does not challenge

the agency’s dispositive determination that she failed to establish harm that was or

would be on account of a statutorily protected ground. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and

argued in a party’s opening brief are waived). As to CAT protection, Castro-Rojas

does not challenge the agency’s denial of her claim. See id.

      We lack jurisdiction to review Castro-Rojas’ contentions regarding new

claims and evidence because she did not raise them before the agency. See Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (no subject-matter jurisdiction

over claims not presented in administrative proceedings below).

      Castro-Rojas’ request to remand, included in her opening brief, is denied.

      The temporary stay of removal remains in place until the mandate issues.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                  15-71631